      Case 8:21-cv-02023 Document 1 Filed 08/20/21 Page 1 of 7 PageID 1




                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

GAIL LAULE, SCOTT SHARPE,
and ERIC MONTANDON,

      Plaintiff,

v.                                                Case No.:

JV CHINA, INC.,

           Defendants.
__________________________________/
               COMPLAINT FOR DECLARATORY RELIEF
      Plaintiffs, Gail Laule, Scott Sharpe, and Eric Montandon (collectively

“Plaintiffs”), by and through their undersigned attorneys, bring this Complaint

for declaratory relief against the Defendant, JV China, Inc., and allege as

follows:

                                   Overview

      1.    JV China, Inc. (“JV China” or “Defendant”) is a Florida corporation

incorporated in the state of Florida on or about March 18, 1996.

      2.    Pursuant to its Bylaws, its principal place of business is to be within

the state of Florida. A copy of Defendant’s Bylaws is attached hereto as Exhibit

A and incorporated herein by reference.

      3.    At present, there are 1,560 outstanding shares of Defendant owned

by various individuals.
      Case 8:21-cv-02023 Document 1 Filed 08/20/21 Page 2 of 7 PageID 2




      4.     Timothy Desmond owns 780 shares of Defendant.

      5.     Plaintiff, Gail Laule, owns 374 shares of Defendant.

      6.     Plaintiff, Scott Sharpe, owns 195 shares of Defendant.

      7.     Plaintiff, Eric Montandon, owns 211 shares of Defendant.

      8.     Together, Plaintiffs own 780 shares of Defendant, or 50% of the

outstanding shares.

                           JV China’s Violative Actions

      9.     On or about April 2, 2019, one of the officers of Defendant (Timothy

Desmond) entered into an agreement transferring thirteen (13) shares of JV

China from Timothy Desmond to Scott Sharpe (a shareholder of JV China). A

copy of the deed of sale is attached hereto as Exhibit B.

      10.    On or about April 2, 2019, Eric Montandon also entered into an

agreement transferring twenty-three (23) shares of JV China from Eric

Montandon to Scott Sharpe. A copy of the deed of sale is attached hereto as

Exhibit C.

      11.    To date, the Company refuses to accurately record these transfers in

its corporate records.

      12.    Further, to date, Brian Desmond and Timothy Desmond continue to

attempt to control the voting rights for these thirteen (13) shares as if they were

not validly transferred.

      13.    During the Company’s most recent Annual Shareholders’ Meeting


                                     Page 2 of 7
      Case 8:21-cv-02023 Document 1 Filed 08/20/21 Page 3 of 7 PageID 3




on or about November 20, 2020, the shareholders met and agreed that the

shareholders of the Company would be as follows:

            a. Timothy Desmond – 780 shares

            b. Gail Laude – 374 shares

            c. Eric Montandon – 211 shares

            d. Scott Sharpe – 195 shares

      14.   At   this   meeting,     the   Company’s   shareholders   explicitly

acknowledged and agreed to the transfer of shares outlined in the April 2, 2019

deeds of sale attached hereto as Exhibit B and Exhibit C, which resulted in the

above share ownership. A copy of the meeting minutes of the 2020 Annual

Shareholders’ Meeting are attached hereto as Exhibit D.

      15.   Yet, following this shareholders’ meeting, Brian Desmond and

Timothy Desmond continue to attempt to control the voting rights of thirteen

(13) of the shares of the Company that rightfully belong to (and may only be

exercised) by Scott Sharpe.

                                   Jurisdiction

      16.   This Court has jurisdiction over this action under 28 U.S.C. § 1332

because this civil action is between citizens of different States and the amount

in controversy exceeds $75,000, exclusive of interest and costs.

      17.   This Court has authority to grant relief under the Declaratory

Judgment Act, 28 U.S.C. §§ 2201, 2202. In addition, this Court has authority


                                    Page 3 of 7
      Case 8:21-cv-02023 Document 1 Filed 08/20/21 Page 4 of 7 PageID 4




to issue injunctive relief under the All Writs Act, 28 U.S.C. § 1651.

      18.   There is an actual controversy of sufficient immediacy and

concreteness relating to the legal rights and duties of the parties pursuant to

the Company’s Bylaws to warrant relief under 28 U.S.C. §§ 2201, 2202. The

harm to Plaintiff as a direct result of the actions and threatened actions of

Defendant is sufficiently real and imminent to warrant the issuance of a

conclusive declaratory judgment.

      19.   Plaintiffs continue to face immediate uncertainty as to their rights

and obligations should this Court not declare the rightful owner of the thirteen

(13) shares of the Company, which would necessarily determine whether the

transferor of the shares is able to continue to exercise the voting rights

associated with those shares to the detriment of the true owner.

                                     Venue

      20.   Venue is proper in this Court under 28 U.S.C. § 1391(b). Defendant

is considered to reside in the Middle District of Florida because the corporation

is incorporated in the state of Florida, required to have its principal place of

business in the state of Florida, and is subject to the court’s personal

jurisdiction.

                                    Parties

      21.   Plaintiff, Gail Laule, is domiciled in Lompoc, California..

      22.   Plaintiff, Scott Sharpe, is domiciled in Kailua-Kona, Hawaii.


                                   Page 4 of 7
      Case 8:21-cv-02023 Document 1 Filed 08/20/21 Page 5 of 7 PageID 5




      23.   Plaintiff,   Eric    Montandon,        is   domiciled   in   Gloucester,

Massachusetts.

      24.   Defendant is a Florida corporation that is authorized to conduct

business in the state of Florida.

      25.   Plaintiffs have retained the undersigned counsel to represent them

in this action and are obligated to pay a reasonable fee for their services.

      26.   All conditions precedent to the maintenance of the causes of action

alleged herein, if any, have occurred, been waived, or are otherwise satisfied.

                                COUNT I
                  (Declaratory Relief against Defendant)
      27.   Plaintiffs incorporate by reference the allegations in paragraphs 1

to 27 above as if fully set forth herein.

      28.   Plaintiffs are shareholders of Defendant and together own 50% of

the outstanding shares of Defendant. The remaining 50% of the shares of

Defendant are held by Timothy Desmond.

      29.   To date, Defendant refuses to accurately record in its stock transfer

book the thirteen (13) shares of the corporation transferred by Timothy Desmond

to Scott Sharpe, as of April 2, 2019.

      30.   To date, Defendant refuses to update its stock transfer book to

reflect the true owner of the twenty-three (23) shares of the corporation

transferred by Eric Montandon to Scott Sharpe.




                                     Page 5 of 7
      Case 8:21-cv-02023 Document 1 Filed 08/20/21 Page 6 of 7 PageID 6




      31.   Defendant’s refusal to accurately record in its books and records the

rightful owner of the shares and recognize voting rights accordingly violated

Defendant’s Bylaws.

      32.   Defendant has caused to be filed with the Florida Secretary of State

an amended annual report purporting to add a certain Jackson Zee as an director

of Defendant.

      33.   The purported election of Jackson Zee was done fraudulently by an

illegal “virtual” election conducted outside of the prescribed manner set forth in

Defendant’s Bylaws.

      34.   Further, this purported election of Jackson Zee was done by Brian

Desmond and Timothy Desmond improperly attempting to control the voting

rights associated with the shares of Defendant transferred to Plaintiff, Scott

Sharpe, that only Scott Sharpe has the right to control.

      35.   Jackson Zee’s appointment is void and should be declared such.

      WHEREFORE Plaintiff demands judgment against Defendant:

      A.    Declaring Scott Sharpe is the rightful owner, nunc pro tunc as of

            April 2, 2019, the thirteen (13) shares of Defendant transferred to

            Scott Sharpe on April 2, 2019, pursuant to the Deed of Sale dated

            April 2, 2019, attached hereto as Exhibit B;

      B.    Declaring Scott Sharpe is the rightful owner, nunc pro tunc as of

            April 2, 2019, the twenty-three (23) shares of Defendant transferred


                                    Page 6 of 7
      Case 8:21-cv-02023 Document 1 Filed 08/20/21 Page 7 of 7 PageID 7




            to Scott Sharpe on April 2, 2019, pursuant to the Deed of Sale dated

            April 2, 2019, attached hereto as Exhibit C;

      C.    Declaring Jackson Zee’s appointment as a director of JV China is

            void ab initio;

      D.    An award of damages for the costs incurred in bringing this action;

            and

      E.    All other relief that is just and proper.

                        CERTIFICATE OF SERVICE
      I HEREBY CERTIFY that on August 19, 2021, that a true and correct

copy of the foregoing was filed with the Clerk of Court using the CM/ECF portal

and will be served on the Defendant via service of process.

                               WEBER, CRABB & WEIN, P.A.

                                 /s/ Jeremy D. Bailie
                               Jeremy D. Bailie, Esquire
                               FBN: 118558
                               Primary: jeremy.bailie@webercrabb.com
                               Secondary: carol.sweeney@webercrabb.com
                               5453 Central Avenue
                               St. Petersburg, Florida 33710
                               Phone No. (727) 828-9919
                               Fax No. (727) 828-9924
                               Attorneys for Plaintiff




                                    Page 7 of 7
